Filed pursuant to Rule 424(b)(3) Registration No. 333-152188 PROSPECTUS TERRESTAR CORPORATION 68,908,636Shares of Common Stock This prospectus relates solely to the offer and sale by the selling stockholders identified in this prospectus or a subsequently filed prospectus supplement of up to 68,908,636 shares of our common stock. The selling stockholders are offering all of the shares to be sold in the offering, but they are not required to sell any of these shares. The selling stockholders may sell the offered shares in public or private transactions, at prevailing market prices or at privately negotiated prices in transactions that may or may not involve any exchange on which our shares are listed from time to time. In connection with these sales, the selling stockholders may use underwriters, broker-dealers, or agents, who may receive compensation or commissions for the sales. We will incur expenses in connection with the registration of the common stock, but we will not receive any of the proceeds from the sale of our common stock by the selling stockholders. This prospectus describes the general manner in which the shares of our common stock may be offered and sold by the selling stockholders.If necessary, the specific manner in which shares of common stock may be offered and sold will be described in a supplement to this prospectus. Our common stock is quoted on the NASDAQ Global Market under the symbol “TSTR.” On September 23, 2008 the closing sales price of our common stock was The purchase of our common stock involves a high degree of risk. See “Risk Factors” beginning on Page 4 for a discussion of factors that you should carefully consider before purchasing the shares offered by this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is September 26, 2008. TABLE OF CONTENTS Cautionary Note Regarding Forward-Looking Statements 1 Prospectus Summary 2 The Offering 3 Risk Factors 4 Use of Proceeds 22 Determination of Offering Price 23 Selling Stockholders 24 Plan of Distribution 26 Legal Matters 27 Experts 27 Incorporation of Information Filed with the SEC 28 Where You Can Find More Information 28 If it is against the law in any state to make an offer to sell these shares, or to solicit an offer from someone to buy these shares, then this prospectus does not apply to any person in that state, and no offer or solicitation is made by this prospectus to any such person. You should rely only on the information provided or incorporated by reference in this prospectus or any supplement. Neither we nor any of the selling stockholders have authorized anyone to provide you with different information.
